JOINT VENTURE AGREEMENT







THIS JOINT VENTURE AGREEMENT is effective as of January 13, 2017 by and  between
WRAPmail, Inc., a Florida Corporation, having its offices at 960 S. Broadway
Hicksville NY 11801 (" WRAPmail") and Health Max Group, Inc., a Washington
Corporation having its offices at 701 Fifth Ave Columbia Tower, 42 Floor,
Seattle, WA 98104 ("Health Max") (individually or collectively referred to
hereinafter as "Party" or “Parties" respectively).




NOW, THEREFORE, it is mutually agreed by and between the Parties hereto as
follows:




l.    PURPOSE: The Parties hereby enter into a joint venture (the "Venture") for
the     term hereinafter set forth for the purpose of creating and developing a
software tracking system whereby a cannabis can be tracked from seed to sale,
hereinafter called the “WRAPmail Health Max Venture".




2. TERM: The term of the Venture shall commence as of the effective date of this
Agreement and, unless sooner terminated in accordance with the provisions
hereof, shall continue until and unless dissolved or terminated in accordance
with Paragraph 12 of this Agreement.




3. PRINCIPAL OFFICE: The location of the principal office of the Venture shall
be the office of WRAPmail, Inc. unless otherwise agreed to in writing by both
Parties, or shall be at such other place or places in State where principal
office will reside as the Parties shall from time to time determine.




4. PRODUCT: WRAPmail will develop a cloud based, real time trackable and
subscriber based software program whereby Health Max can track a cannabis seed
from creation to final sale.




5. REVENUE SPLITTING: The Parties intend split revenues on a 50 / 50 basis once
software is finalized and commercially viable.




6. CONTRACTS AND AGREEMENTS: All contracts or agreements to be entered into by,
on behalf of, or for the benefit of the Venture must be signed by all Parties
hereto, it being understood that no Party shall have the right to bind the
Venture without the express written consent of the other Party(s). It is
understood that if any contract or agreement is entered into by a Party without
the express written consent of the other Party(s), the Party purporting to enter
into such unauthorized contract or agreement on behalf of the Venture will
indemnify and hold harmless the non-contracting Party(s) from all claims,
liabilities, damages and costs (including attorneys' fees and court costs)
arising out of or pertaining to such unauthorized contract or agreement.




7. CAPITAL CONTRIBUTIONS: It is not anticipated or intended that either party
will be making any capital contributions.





--------------------------------------------------------------------------------

8. EXPENSES: Each party shall bear its own expenses in connection with the
Venture. The Parties contemplate the Venture to be a future sales and marketing
Venture with revenue splitting as set forth in Paragraph 5 above.




9. MANAGEMENT AND RESPONSIBILITIES OF THE PARTIES: The Parties shall have equal
power, authority and control over all creative, business, financial and legal
matters in connection with the Venture and the development production and
exploitation of the WRAPmail Health Max Venture.




10. WARRANTIES, INDEMNIFICATION:




(a)

Each Party hereby warrants and represents to the other(s) that it:




(i)

Has the right and capacity to enter into this agreement;




(ii)

Shall not encumber or sell any property, assets or intangible rights of the
Venture without the written consent of the other Party(s);




(iii)

Shall not assign, mortgage, hypothecate or encumber his, her or its interest in
the Venture without the written consent of the other Party(s);




(iv)

Shall not loan any funds or extend the credit of the Venture to any person or
entity without the written consent of the other Party(s);




(v)

Shall not incur any cost, expense, liability or obligation in the name or on the
credit of the Venture without the written consent of the other Party(s);




(vi)

Each Party hereby indemnifies and holds harmless the other Party from and
against any and all claims, liabilities, damages and costs (including but not
limited to reasonable attorneys' fees and court costs) arising from any breach
by such Party of any representation, warranty or agreement made by such Party
hereunder.




2. EXCLUSIVITY: None of the Parties shall be exclusive to the Venture and each
Party may develop other properties and engage in other activities in their
respective businesses or otherwise separate and apart from the Venture and the
other Parties. However, it is agreed by the Parties that each Party shall devote
as much time as shall be reasonably necessary to fulfill his, her or its duties
and obligations in connection with the Venture.




3. DISSOLUTION AND TERMINATION OF THE VENTURE:




(a) The Venture shall be dissolved and terminate and its business wound up upon
the first to occur of the following:




(i) The dissolution or the filing of bankruptcy petition of one of the corporate
Parties;





--------------------------------------------------------------------------------

(ii) Mutual agreement of the Parties;




(iii) Operation of law;




(iv) Material breach of this Agreement by any Party(s), which breach is not
cured within (e.g., fifteen (15) days) after written notice thereof from the
non-defaulting Party(s); provided, however, it is understood that only the
non-defaulting Party(s) shall have the right to terminate the Venture pursuant
to this Paragraph 12 (a)(4). Such termination shall not release the defaulting
Party(s) from any obligations or liabilities to the other Party(s), whether
pursuant to the provisions of this Agreement or at law or in equity.




(b) Upon termination of the Venture, the business of the Venture shall be wound
up and assets and properties of the Venture shall be liquidated. Upon the
happening of any one of the events mentioned in Paragraph l 2(a) hereof, the
Venture shall engage in no further business, other than that necessary to
protect the assets of the Venture, wind-up its business and distribute its
assets as provided herein.




2. OPPORTUNITIES AND CONFLICTS OF INTEREST:




(a)

Any of the Parties may engage or possess an interest in any other business
venture of every kind, nature and description, including ventures or enterprises
which may be competitive in nature with the Venture, and neither the Venture nor
any of the Parties shall have any rights in and to said business ventures, or to
the income or profits derived therefrom, other than to pay the Parties'
respective revenue splitting obligations as set forth in Paragraph 5 above.




(b)

No Party shall be obligated to offer any investment or business opportunities to
the other Parties or to the Venture. Any Party may invest or otherwise
participate in such opportunities without notice to the Venture or to the other
Parties, without affording the Venture or the other Parties an opportunity of
participating in same and without any liability whatsoever to the Venture or to
any other Party. Each Party hereby waives any right he may have against the
other Party(s) for capitalizing on information learned as a consequence of his
connection with the affairs of the Venture.




2. MISCELLANEOUS:




(a) Notices: All such notices, consents or amendments which any party is
required or may desire to serve hereunder shall be in writing, in the case of
amendments signed by both Parties, and shall be served by personal delivery to
the other Parties and by certified mail, return receipt requested, addressed to
the Parties at their respective addresses first above written, or at such other
address as the Parties may from time to time designate in writing to the other.





--------------------------------------------------------------------------------

(b) Arbitration: Any controversy or claim arising out of or in relation to this
Agreement or the validity, construction or performance of this Agreement, or the
breach thereof, shall be resolved by arbitration in accordance with the rules
and procedures of American Arbitration Association. Each side shall bear its own
costs and expenses, including its own attorney's fees and expenses. The Parties
agree to equally bear the expenses of the forum fees including arbitrator fees
The Parties agree that before resorting to arbitration that they enter into good
faith settlement negotiations memorializing in writing their respective monetary
proposals to resolve the dispute. The Parties further agree to limit the award
in any arbitration filed pursuant to this Paragraph within the range of monetary
proposals submitted by the Parties. The arbitration award shall be final,
binding and non-appealable except in the case of fraud, corruption, or evident
bias or partiality on the part of the Arbitrator(s). The Arbitrator(s) shall
have the authority to order an accounting by an independent accountant selected
by the parties or if no such consent of the Parties can be secured, then by the
arbitrator(s) may appoint such independent accountant in their sole discretion.
The Parties agree to grant such independent accountant inspection rights with
respect to any and all contracts, invoices, billings and payment records in
respect of the Venture.




(c) Applicable Law: This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of New York without regard to
conflict of laws principles applicable to agreements executed and to be wholly
performed within such state.




(d) Nothing contained in this Agreement shall be construed so as to require the
commission of any act or the payment of any compensation which is contrary to
law or to require the violation of any guild or union agreement applicable
hereto which may, from time to time, be in effect and by its terms controlling
of this Agreement. If there is any conflict between any provision of this
Agreement and any such applicable law or guild or union agreement and the latter
shall prevail, then the provisions of this Agreement affected shall be modified
to the extent (but only to the extent) necessary to remove such conflict and
permit such compliance with law or guild or union agreement.




(e) No waiver by any party hereof of any failure by any other party to keep or
perform any covenant or condition hereof shall be deemed a waiver of any
preceding or succeeding breach of the same or any other covenant or condition.




(f) This Agreement may not be amended or changed except by a written instrument
duly executed by each of the Parties.




(g) Each Party shall execute and deliver any and all additional papers,
documents and other instruments and shall do any and all further acts and things
reasonably necessary in connection with the performance of his, her or its
obligations hereunder to carry out the intent of the Venture.





--------------------------------------------------------------------------------

(h) The remedies accorded herein or otherwise available to the Parties shall be
cumulative and no one such remedy shall be exclusive of any other and the
exercise of any one shall not preclude the exercise or be deemed a waiver of any
other remedy nor shall the specification of any remedy exclude or be deemed to
be a waiver of any right or remedy at law or in equity which may be available to
a Party including any rights to damages or injunctive relief.




(i) This Agreement contains the sole and only agreement of the Parties relating
to the Venture and correctly sets forth the rights, duties and obligations of
each to the other(s) as of its date. Any prior agreements, promises, amendments,
negotiations or representations not expressly set forth in this Agreement are of
no force and effect.




(j) No Party shall sell, assign, mortgage, hypothecate or encumber his or her
interest, or any portion thereof, in the Venture without the prior written
consent of all Parties.




IN WITNESS WHEREOF, this Agreement is executed as of the date and year first
above written.







WRAPmail, Inc.



















Marco Alfonsi, CEO
















Health Max Group, Inc.



























By:_

 Title:



